3Jn tbe mlniteb ~tates ~ourt of jfeberal ~Iaims
                           No. 17-1656C              FILED
                                  (Filed December 19, 2017)
                                  NOT FOR PUBLICATION                            DEC 1 9 2017
                                                                                 U.S. COURT OF
                                                                                FEDERAL CLAIMS
************************
                                           *
                                           *
ROBERT A. AUSTIN,                          *
                                           *
                                           •k
                     Plaintiff,
              v.                           *
                                           *
THE UNITED STATES,                         *
                                           *
                     Defendant.            *
                                           *
************************

                                          ORDER

        On November 14, 2017, the Clerk's office received an unusual document from
the plaintiff which was entitled a "Notice," with a subtitle of "Warning of
Misfeasance." Since the document was not the sort of paper recognized by this
court's rules for filing, such as a pleading, motion, or brief, see Rule 7 of the Rules of
the United States Court of Federal Claims (RCFC), it was not filed when received,
but instead sent to Chambers for review. In this document, plaintiff complains that
he is identified as "ROBERT A. AUSTIN" in the court's electronic docket, although
he described himself as "I, man Robert A. Austin" in his complaint and cover sheet.

        In light of the fact that Mr. Austin is representing himself in this matter, the
Court will treat this paper as a motion requesting that the caption be corrected, and
the Clerk is directed to file it as such. That motion, however, is DENIED. The
purpose of the caption is to accurately identify the parties to a proceeding, and our
docket is not some vanity press controlled by the whims and idiosyncrasies of
plaintiffs. Although Mr. Austin refers to himself as "I, man," nothing suggests that
this is part of his legal name --- and the Court notes that plaintiff called his
defendant in the district court "the man State of Florida," although the first two
words are clearly not part of that party's name. See Compl. at 2; Ex. C to id. at 1, 3,
15. Moreover, attachments to his complaint show that his driver's license was
issued in the name of Robert Allen Austin, Ex. C to Compl. at 4, and that he signed
an affidavit using that name, id. at 9- 14. No basis has been provided to justify
changing the caption to follow Mr. Austin's unusual convention.
       On November 15, 2017, the Clerk's office received an "Affidavit of Process
Server" concerning the above-described document. This need not be filed in the
electronic docket, but shall be kept in the Clerk's office file for this case.

       On November 21, 2017, the Clerk's office received a package of materials
from plaintiff which, again, was not filed at that time because it was not a paper
recognized by this court's rules for filing. This package consists of a "Notice" and
several attachments, accusing the Clerk's office staff of violating RCFC 5 and 18
U.S.C. § 2071 by not initially filing the document received on November 14, 2017.
But, as was explained above, the reason the document was not filed was because it
was not a pleading, motion, or brief, see RCFC 7, and thus the fault lies with Mr.
Austin for failing to provide a motion with the document. As the Court has allowed
that earlier paper to be filed as a motion, this package of materials is moot. In any
event, this package was the product of Mr. Austin's misunderstanding of our rules,
and is not a pleading, motion, brief, or other paper that could be filed (such as
discovery materials, see RCFC 5(d)(l)), and so shall be returned to Mr. Austin.

       On November 28, 2017, the Clerk's office received four more copies of the
"Notice" and attachments previously received on November 21, and the next day yet
another copy was received. As Mr. Austin had not moved for the filing of these
documents --- which, again, are moot since the document concerning the caption is
being filed by leave of the Court --- t hey, too, shall be returned to Mr. Austin.

       Finally, on December 5, 2017, the Clerk's office received from plaintiff a
document with the title "Require Proof of Legal Standing," in which Mr. Austin
demands that government counsel provide a bar number. This was not filed when
received because the paper was not a pleading, motion or brief, and because an
RCFC 5.3 certificate of service was not included. Because Mr. Austin is not
represented by counsel, the Court will allow this document to be filed as a motion.
But the Court has confirmed that government counsel is a member of our bar, and
Mr. Austin's request is DENIED as unnecessary and improper. Plaintiff is
reminded of his obligation, under RCFC 5.3, to provide proof that any documents he
wishes to file in the future --- including his r esponse to the motion to dismiss this
case, which is due at the court on or by January 8, 2018 --- have been served upon
government counsel.

IT IS SO ORDERED.




                                         -2-